NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  RAFEEQ QADEER SALAHUDDIN
        formerly known as RANDY JEROME HARRIS, Petitioner.

                         No. 1 CA-CR 14-0003 PRPC
                             FILED 9-29-2016


    Petition for Review from the Superior Court in Maricopa County
                           No. CR 0000-144541
                 The Honorable Sherry K. Stephens, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Rafeeq Q. Salahuddin, Florence
Petitioner
                         STATE v. SALAHUDDIN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones, Judge Randall M. Howe and Judge Donn
Kessler delivered the decision of the court.


PER CURIAM:

¶1           Petitioner Rafeeq Salahuddin petitions this court for review
of the summary dismissal of his second petition for post-conviction relief.
A jury convicted Salahuddin of first degree murder, first degree burglary,
and two counts each of kidnapping and armed robbery in 1985. Our
supreme court affirmed his convictions and sentences in 1988.

¶2             Salahuddin argues his trial counsel and appellate counsel
were both ineffective for a number of reasons. These claims are precluded
because Salahuddin could have raised them in a timely post-conviction
relief proceeding years ago. See Ariz. R. Crim. P. 32.2(a). None of the cases
he cites represent significant changes in the law, and none of the evidence
he identifies is newly discovered. See Ariz. R. Crim. P. 32.1(e), (g), 32.2(b).

¶3            Salahuddin argues the United States Supreme Court decision
in Martinez v. Ryan, 132 S. Ct. 1309 (2012), constitutes a significant change
in the law that allows him to raise untimely claims of ineffective assistance
of counsel. Martinez simply held a defendant can seek habeas corpus relief
in federal court based on ineffective assistance of trial counsel if the
defendant either had no counsel or ineffective counsel in his first post-
conviction relief proceeding. Martinez, 132 S. Ct. at 1320. Martinez does not
require a state court to consider all claims of ineffective assistance of
counsel raised in untimely post-conviction proceedings.

¶4            For these reasons, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA


                                         2